Title: To Thomas Jefferson from Thomas H. Green, 19 February 1805
From: Green, Thomas H.
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Princeton New Jersey Febry 19 1805
                  
                  on my leaving New Orleans for this place. Mr Briggs Surveyor General of M. Territory Committed to my charge a Small packet directed to you to be deposited in the mail when I arrived here. I have just put it in the post office and Shall be happy to hear that you have received it Safe 
                  I am your most obdt. Servt.
                  
                     Thomas H Green 
                     
                  
               